Detailed Action
1.	The present application is being examined under the pre-AIA  first to invent provisions.  The Remarks filed 3/14/22 have been entered.  Claims 21-40 are pending.

2.	This application is a continuation of S.N. 15/604421, filed 5/24/17, now U.S. Patent 10,613,714, which is a continuation of S.N. 13/851726, filed 3/27/13, now U.S. Patent 9,671,933, which is a continuation of S.N. 11/300729, filed 12/15/2005, now U.S. Patent 8,572,495.  

3.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
4.	Claims 21-27, 30-31, 33-34, and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, 4, 10, 4, 5, 13, and 14 of U.S. Patent No. 9,671,933. Although the claims at issue are not identical, they are not patentably distinct from each other because please see the correspondence below:
Regarding claim 21, A method comprising: providing a user interface operable to receive a request to share calendar data with a first user (‘933 claim 8 lines 1-3); receiving, via the user interface, control data indicating a selection of a first level of detail for the calendar data (‘933 claim 8 lines 2-5 show selecting a particular level of detail); generating first filtered calendar data by filtering master calendar data based on the first level of detail (‘933 claim 7 by dependency, lines 27-34); and transmitting the first filtered calendar data to the first user (‘933 claim 7 by dependency, lines 37-40).
Regarding claim 22, further comprising: receiving a request to share the calendar data with a second user (‘933 claim 7 by dependency lines 4-9); 
Regarding claim 23, wherein the user interface provides a plurality of selectable levels of detail for the calendar data, and wherein the selection of the first level of detail comprises receiving a selection of one of the plurality selectable levels of detail (‘933 claim 8 lines 1-5).
Regarding claim 24, wherein the plurality of selectable levels of detail comprises at least one of: availability only, wherein the calendar data is filtered to show time as free or busy; limited details, wherein the calendar data is filtered to show a subset of details for a calendar entry; or full details, wherein the calendar data is filtered to show all details for the calendar entry (please note this is recited in alternative form and only one of these need be shown; see ‘933 claim 7 by dependency, lines 17-26 show the availability and full details levels.  Lines 27-30 show then the filtering accordingly). 

Regarding claim 26, wherein transmitting the filtered calendar data comprises transmitting the calendar data as an attachment to the e-mail (‘933 claim 4 lines 1-3).
Regarding claim 27, wherein transmitting the filtered calendar data comprises transmitting an iCalendar snapshot (‘933 claim 10 lines 1-2).
Regarding claim 30, wherein the first filtered calendar data is transmitted in a plurality of formats (‘933 claim 3 lines 1-3 and claim 10 lines 1-2 show how the first filtered data may be transmitted in two different formats; both transmissions may occur.  Also see ‘933 claim 5 lines 4-5).
Regarding claim 31, A system comprising:
a processor; and memory storing computer-executable instructions that, when executed, cause the processor to: provide a user interface operable to receive a request to share calendar data with a first user (claim 14 lines 1-4 and claim 13 by dependency lines 1-3); receive, via the user interface, a selection of a calendar (‘933 claim 14 lines 2-6 allow the user to select a calendar based on a specific detail level.  Also ‘933 claim 13 by dependency, lines 5-10 show receiving calendar 
Regarding claim 33, wherein the user interface displays a plurality of pre-defined levels of detail (’933 claim 14 lines 2-6).
Regarding claim 34, wherein the plurality of predefined levels of detail comprise at least one of: availability only, wherein the calendar data is filtered to show time as free or busy; limited details, wherein the calendar data is filtered to show a subset of details for a calendar entry; or full details, wherein the calendar data is filtered to show all details for the calendar entry (please note this is recited in alternative form and only one of these need be shown; see ‘933 claim 13 by dependency, lines 20-27 show the availability and full details levels.  Lines 28-31 show then the filtering accordingly)
Regarding claim 36, wherein transmitting the filtered calendar data comprises transmitting the calendar data to the first user via e-mail (‘933 claim 4 lines 1-3).

Regarding claim 38, A computer storage medium comprising computer executable instructions that, when executed by a processor, perform a method comprising: providing a user interface operable to receive a request to share calendar data with a first user (‘933 claim 14 lines 1-6 and claim 13 by dependency lines 1-3); receiving, via the user interface, a selection of a calendar associated with the calendar data (‘933 claim 14 lines 2-6 allow the user to select a calendar based on a specific detail level.  Also ‘933 claim 13 by dependency, lines 5-10 show receiving calendar data); receiving, via the user interface, control data indicating a selection of a first level of detail for the calendar data (‘933 claim 
Regarding claim 39, The computer storage medium of claim 28, wherein the method further comprises: receiving a request to share the calendar data with a second user (‘933 claim 13 by dependency, lines 5-10); receiving, via the user interface, a selection of a second level of detail different than the first level of detail (‘933 claim 14 lines 2-6), wherein the second level of detail is associated with the second user (‘933 claim 13 by dependency, lines 12-18 show the second level of detail is associated with the second user); generating second filtered calendar data (‘933 claim 13 by dependency, lines 35-37); and transmitting the second filtered calendar data to the second user (‘933 claim 13 by dependency, lines 42-45).
Regarding claim 40, The computer storage medium of claim 38 wherein the user interface provides a plurality of selectable levels of detail for the calendar data, and wherein the selection of the first level of detail comprises receiving a selection of one of the plurality selectable levels of detail (‘933 claim 14 lines 2-6 show the interface for selecting the ‘availability only’ and ‘full details’ levels).

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 21-24, 28-35, and 37-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jalon (US 2005/0039142) and Wooten (US 2003/0088479). 
7.	Regarding claim 21, Jalon shows providing a user interface operable to receive a request to share calendar data with a first user (Figure 2, para 10, 53 – note the interface for sharing calendars/calendar data); receiving, via the user interface, control data indicating a selection of a first level of detail for the calendar data (para 34-35, 37-38, 49 – the user may select a first level of detail based on type of date range [monthly, daily, etc.]); generating first filtered calendar data by filtering master calendar data based on the selected calendar data (para 53, 55-59, 64-65 – the specific calendar data is generated by applying the specific selected indications to the master calendar); and transmitting the first filtered calendar data to the first user (para 53, 63 – the specific generated calendar data is shared with the other user(s)).   Jalon does not specifically 
8.	Regarding claim 22, Jalon shows receiving a request to share the calendar data with a second user (Figure 2, para 10, 53 – note the interface for sharing calendars/calendar data with multiple users, including a “second” user); receiving, via the user interface, a selection of a second level of detail different than the first level of detail, wherein the second level of detail is associated with the second user (para 34-35, 37-38, 49 – the user may select a level of detail based on type of date range [monthly, daily, etc.]); generating second filtered 

9.	Regarding claim 23, the user interface provides a plurality of selectable levels of detail for the calendar data, and wherein the selection of the 

10.	Regarding claim 24, the plurality of selectable levels of detail comprises at least one of: availability only, wherein the calendar data is filtered to show time as free or busy; limited details, wherein the calendar data is filtered to show a subset of details for a calendar entry; or full details, wherein the calendar data is filtered to show all details for the calendar entry (note the claim is recited in alternative form and thus only one of the detail levels need be shown; nevertheless, see Wooten para 25, 29, Figures 3, 4 – see the availability and ‘full details’ levels for example.  The calendar data is then filtered to show the subset of details accordingly).  Motivation to combine with Jalon is the same as that mentioned for claim 21.
11.	Regarding claim 28, the control data comprises a calendar identifier, and wherein the user interface receives a selection of a calendar for the calendar 

12.	Regarding claim 29, the control data comprises a date range (Jalon para 70-72 – the user may select a particular month, week, etc. for viewing).

13.	Regarding claim 30, the first filtered calendar data is transmitted in a plurality of formats (Jalon para 53, 63, 64, 84 for example show more than one format).
14.	Regarding claim 31, Jalon shows a processor and memory storing computer-executable instructions (para 30 – note the processor and memory storing the instructions) that, when executed, cause the processor to: provide a user interface operable to receive a request to share calendar data with a first user (Figure 2, para 10, 53 – note the interface for sharing calendars/calendar data); receive, via the user interface, a selection of a calendar (para 33-35, 53, 72 – note the selection of a particular calendar); receive, via the user interface, a selection of a pre-defined level of detail for the calendar data (para 34-35, 37-38, 49 – the user may select a first level of detail based on type of date range [monthly, daily, etc.]); generate first filtered calendar data by filtering master 

15.	Regarding claim 32, the user interface displays a plurality of calendars (for example see Jalon Figures 1, 3, 4 , para 33-35, 37-38, 53, 72).


17.	Regarding claim 34, the plurality of predefined levels of detail comprise at least one of: availability only, wherein the calendar data is filtered to show time as free or busy; limited details, wherein the calendar data is filtered to show a subset of details for a calendar entry; or full details, wherein the calendar data is filtered to show all details for the calendar entry (note the claim is recited in alternative form and thus only one of the detail levels need be shown; nevertheless, see Wooten para 25, 29, Figures 3, 4 – see the availability and ‘full details’ levels for example.  The calendar data is then filtered to show the subset of details accordingly).  Motivation to combine with Jalon is the same as that mentioned for claim 21.

18.	Regarding claim 35, the user interface is operable to receive a date range associated with the calendar data (Jalon para 70-72 – the user may select a particular month, week, etc. for viewing).

19.	Regarding claim 37, Jalon shows computer-executable instructions that, when executed, cause the processor to receive a request to share the calendar data with a second user (Figure 2, para 10, 53 – note the interface for sharing calendars/calendar data with multiple users, including a “second” user); receiving, via the user interface, a selection of a second level of detail different than the first level of detail, wherein the second level of detail is associated with the second user (para 34-35, 37-38, 49 – the user may select a level of detail based on type of date range [monthly, daily, etc.]); generate second filtered calendar data (para 53, 55-59, 64-65 – the specific calendar data is generated by applying the specific selected indications to the master calendar); and transmit the second filtered calendar data to the second user (para 53, 63 – the specific generated calendar data is shared with the other user(s)).  Jalon does not specifically mention that the filtering of master calendar data is based on the (second) level of detail as opposed to other indications per se, but Jalon et al do mention filtering data differently for different users based on access (para 48, 53, 70-72) . Furthermore, Wooten et al do show the specific details of the control data indicating an allowed detail level associated with the user, wherein the allowed detail level indicates a depth of calendar appointment data selected by 

20. 	Regarding claim 38, Jalon shows a computer storage medium comprising computer executable instructions that, when executed by a processor, perform a method (see the processor, memory storing instructions in para 30) comprising: providing a user interface operable to receive a request to share calendar data with a first user (Figure 2, para 10, 53 – note the interface for sharing calendars/calendar data); receiving, via the user interface, a selection of a calendar associated with the calendar data (para 33-35, 53, 72 – note the selection of a particular calendar); receiving, via the user interface, control data indicating a selection of a first level of detail for the calendar data (para 34-35, 37-38, 49 – the user may select a first level of detail based on type of date range [monthly, daily, etc.]); generating first filtered calendar data by filtering master calendar data based on the first level of detail (para 53, 55-59, 64-65 – the specific 

21.	Regarding claim 39, the method further comprises: receiving a request to share the calendar data with a second user (Figure 2, para 10, 53 – note the interface for sharing calendars/calendar data with multiple users, 

22. 	Regarding claim 40, the user interface provides a plurality of selectable levels of detail for the calendar data, and wherein the selection of the first level of detail comprises receiving a selection of one of the plurality selectable levels of detail (Jalon Figure 2, para 34-35, 37-38, 49 – the user may select a level of detail based on type of date range [monthly, daily, etc.]).  See also Wooten Figures 3, 4, para 25, 29 which show selecting detail levels for a calendar – motivation to combine with Jalon is the same as that mentioned for claim 21.

23.	Claims 25-27 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jalon (US 2005/0039142) and Wooten (US 2003/0088479) and Estrada et al (US 2004/0143472).  

24. 	Regarding claim 25, Jalon and Wooten do not specifically go into the details that the filtered calendar data is transmitted via email per se, but do mention integrating email to send calendar data (para 52, 77). Furthermore, Estrada et al do transmit calendar data as an email attachment, as an efficient 

25.	Regarding claim 26, Jalon and Wooten do not specifically go into the details that the filtered calendar data is transmitted as an email attachment per se, but do mention integrating email to send calendar data (para 52, 77). Furthermore, Estrada et al do transmit calendar data as an email attachment, as an efficient way to transmit calendar data (para 69, 70 – see the email attachment). It would have been obvious to a person with ordinary skill in the art to have this in Jalon, especially as modified by Wooten, because it would provide an efficient way in which to transmit the calendar data.

26.	Regarding claim 27, Jalon and Wooten do not specifically go into the details that transmitting the filtered calendar data comprises transmitting an iCalendar snapshot, but do mention using efficient formats in which to transmit the calendar data. Furthermore, Estrada et al do use an iCalendar snapshot as an efficient format in which to transmit calendar data (see in para 56, 58). It would 

27. 	Regarding claim 36, Jalon and Wooten do not specifically go into the details that the filtered calendar data is transmitted via email per se, but do mention integrating email to send calendar data (para 52, 77). Furthermore, Estrada et al do transmit calendar data as an email attachment, as an efficient way to transmit calendar data (para 69, 70 – see the email attachment). It would have been obvious to a person with ordinary skill in the art to have this in Jalon, especially as modified by Wooten, because it would provide an efficient way in which to transmit the calendar data.

28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Omoigui (US 2007/0081197) shows a system for representing secure calendar data in a markup language.
b) Rothermel (US 2002/0035451) shows a system for scheduling and indicating calendar data.  
.

29.	Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.  Applicant argues that Jalon and Wooten (and Estrada) each do not show both of the features: a) “receiving, via the user interface, control data indicating a selection of a first level of detail for the calendar data” and b) “generating first filtered calendar data by filtering master calendar data based on the first level of detail.”  However, first note that Jalon does indeed show “receiving, via the user interface, control data indicating a selection of a first level of detail for the calendar data” as in para 34-35, 37-38, 49 – see there that the user may select a first level of detail based on type of date range [monthly, daily, etc.].  This in fact is a selection of calendar data based on a selected detail.   Applicant appears to acknowledge this but argues that this selection is not modifying a detail.  Please note though that the claim language does not recite “modifying” the level of detail per se, but nevertheless Jalon does allow the user to select and modify particular calendar data based on this date related detail.  Examiner had reached out to applicant (see Interview Summary 12/14/21) in an .

30.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.